Ashe, J.
(after stating the facts). The sole question presented for our consideration is, was the wife of the'defendant Scott a competent witness in this case?
The indictment charged that the defendants committed an affray, and mutually assaulted and beat each other.
Although the indictment charges an affray, it at the same time charges mutual assaults and batteries, and although the indictment might not be good for the affray, because, for instance, the fight did not take place in a public place, &c., the defendants *887still may be convicted of the assault and battery upon each other, or one may be convicted, and the other acquitted. State v. Wilson, Phill. L., 837.
Each of the defendants introduced himself as a witness in his own behalf. Scott testified that Harbison first made an assault upon him with a pistol, and Harbison swore that he did not assault Scott in any manner, and proposed to examine Heuuie, the wife of Scott, to prove by her the whole transaction, and and especially that he did not assault the defendant Scott.
By §1353 of The Code, the wife is made a competent witness for her husband, when charged with a criminal offence, and by §1354, it is provided, that the wife shall not be competent or compellable to give evidence against her husband.
The defendant proposed to prove by her, the whole transaction, and especially that he did not commit an assault upon her husband, Scott. She could not testify to the whole transaction, without giving testimony against her husband, for he was seen running after the defendant Harbison, firing at him as he ran. This would make him guilty, no matter if the assault was first made upon him by Harbison, and then, if she were to testify that Harbison did not commit the first assault upon her husband, it would necessarily prove that her husband committed the first assault, for unquestionably, there was an assault committed by one or the other, and if not by Harbison, it must follow, as a self evident truth, that it was committed by her husband. So, whichever way it may be taken, her testimony would have been against her husband, and was therefore incompetent. It could make no difference, whether the testimony of the wife tended directly or indirectly to convict the husband, it was equally incompetent.
We are of the opinion that she was an incompetent, witness, and the judgment of the Superior is therefore affirmed. This opinion must therefore be certified to the Superior Court of Burke county, that further proceedings may be had there according to law.
No error. Affirmed.